Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comments
The proposed amendments raise new issues: “than remaining regions of the adjacent region” which would require further search and/or consideration. Therefore the amendments are not entered.  
Regarding arguments that Yasukochi is not shown to teach or render obvious for the feature of the energy ray “shifting, in a direction opposite to a direction opposite to a direction of travel of the work plate”, it is not persuasive. Yasukochi discloses that, as illustrated in Figs. 3 and 4A, in the modeling apparatus the control mechanism (the host computer in the modeling apparatus 100) is further configured to set the irradiation position (e.g. the position of item 40 as shown in Fig. 4A) on a side opposite to a side of a direction of travel of the stage with respect to the regulation member by the first moving mechanism (as shown in Fig. 4A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741 

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742